DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 12/24/21.  As directed by the amendment, claims 3, 4 and 7 have been amended; claim 1 and 2 have been cancelled.  Claims 3- 9 are pending in this application.

Specification
The amendment filed 12/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 4 
“…The lower main surface of the soft part therefore takes the shape of the upper main surface of the rigid layer, and only the upper main surface of the soft layer has to be milled…;…the original soft layer 3D model 10, transforming same into a flattened soft layer 3D model 10a with its lower main surface being completely flat and the relative thicknesses still being maintained …;…a flat lower main surface and is capable of obtaining a geometry identical to the geometry of the original soft surface 3d model 10…a flat main surface;… .” 

Applicant has introduced multiple new structural elements by adding the term “main” into the Specification and claims inconsistently as shown above and listed below.  As a result applicant has introduced clarity and new matter issues with this present amendment.  



a upper main surface, 
a lower main surface, 
a flat lower main surface, 
a flat main surface.  
as cited in the Specification, 
or,
an upper main surface, 
a lower main surface, 
a flattened main surface,
a modified upper main surface,
a non-flat upper main surface,
as disclosed in the claims? 
Are they the same structural elements? Or different elements?

Applicant’s amendments to the Specification including the term “main”, have created confusion due to the inconsistency of the amended term language.  The term “main” is used in some instances as a noun, in other instances an adjective and also a verb, as shown above and below.  The Specification does not clarify if these are the same structural elements or multiple new elements. Applicant’s structural elements need to be clearly identified and explained.  As a result of the present amendments, clarification is now required. Applicant is also required to cancel any new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 3, 4 and 7, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as introducing the phrase “…an upper main surface …;…a lower main surface …;…a flattened main surface…;… a modified upper main surface…;…a non-flat upper main surface…” without support in the specification as originally filed. Its noted that the Specification is silent to the limitations.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 3, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language is indefinite because “…an upper main surface …;…a lower main surface …;…a flattened main surface…;… a modified upper main surface…;…a non-flat upper main surface…”   its unclear whether these newly amended limitations are two structural elements, parts of a structural element, configurations for a single or multiple elements or five separate elements.  All structural elements of the invention must be clearly identified and positively recited in the claim language. As pointed out above, applicant has introduced multiple new structural elements by adding the term “main” into the claims inconsistently as shown above and listed below.  As a result applicant has introduced indefiniteness and clarity issues with this present amendment.  
For example, is there, 
a upper main surface, 
a lower main surface, 
a flat lower main surface, 
a flat main surface,  
as cited in the Specification, 
or,
an upper main surface, 
a lower main surface, 
a flattened main surface,
a modified upper main surface,
a non-flat upper main surface,
as disclosed in the claims? 
Are they the same structural elements? Or different elements?
Applicants amendments to the claims including the term “main”, have created confusion due to the inconsistency of the amended term language.  The term “main” is used in some instances as a noun, in other instances an adjective and also a verb, as shown above and below.  The Specification does not clarify if these are the same structural elements or multiple new elements. Applicants structural elements need to be clearly identified and explained.  As a result of the present amendments, clarification is now required. Applicant is also required to cancel any new matter in the reply to this Office Action.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3- 9, are rejected under 35 U.S.C. 103(a) as being unpatentable over by Huang US CN105711091 A English Translation as provided by EPO Patent Translate (Herein after Huang) in view of Li WO 2016058091A1 (herein after Li).

Regarding claim 3, Huang discloses a method for manufacturing an orthopedic insole (paragraph 0004), the method comprising: modelling an insole 3D model with a specific geometry (paragraph 0004, 0018, 0019, 0028 and 0040 – 3D modeling being the provided in the applicants Specification as the method of modeling the insole), formed by a rigid layer 3D model (paragraph 0018)  and a soft layer 3D model superimposed (paragraph 0018), the soft layer 3D model has a variable thickness defined between an upper main surface of the soft layer 3D model, with a curvature (paragraph 0040), and a lower main surface of the soft layer 3D model (paragraph 0040), with another curvature (paragraph 0040); obtain a flattened soft layer 3D model (paragraph 0004, 0018, 0019, 0028 and 0040– the software treatment being 3D modelling), 

However, Huang is silent to a software treatment of the soft layer 3D model;  by flattening the lower main surface of the soft layer 3D model obtaining a flattened main surface completely flat, and modifying the curvature of the upper main surface of the soft layer 3D model obtaining a modified upper main surface, maintaining unchanged the variable thickness between the upper main surface and the lower main surface, obtaining a flattened soft layer, correspondent to the flattened soft layer 3D model, manufactured in a soft material by milling or additive manufacturing techniques; and bending and curving the flattened soft layer by superimposing, and joining together the flattened lower main surface of the  flattened soft layer, on a non-flat upper main surface of a rigid layer, correspondent to the rigid layer 3D model obtaining an insole with a geometry identical to the geometry of the insole 3D model.   

Li discloses a software treatment (paragraph 0076-0079 and 0082, 0083, 0156, 0171) of the soft layer 3D model (Figures 10A and 10B);  by flattening the lower main surface of the soft layer 3D model obtaining a flattened main surface completely flat (paragraph 0034 and Figures 10A and 10B), and modifying the curvature of the upper main surface of the soft layer 3D model obtaining a modified upper main surface, maintaining unchanged the variable thickness between the upper main surface and the lower main surface, obtaining a flattened soft layer, correspondent to the flattened soft layer 3D model (Figures 10A and 10B), manufactured in a soft material by milling or additive manufacturing techniques (paragraphs 0003 and  0004); and bending and curving the flattened soft layer by superimposing (paragraph 0012, as seen in Figures 10A and 10B), and joining together the flattened lower main surface of the  flattened soft layer (paragraph 0034 and Figures 10A and 10B), on a non-flat upper main surface of a rigid layer (paragraph 0012, as seen in Figures 10A and 10B), correspondent to the rigid layer 3D model obtaining an insole with a geometry identical to the geometry of the insole 3D model (Figures 10A and 10B).  

Huang is analogous art to the claimed invention as it relates to methods of making a 3D insole; and, Li is analogous art to the claimed invention in that it provides a method of making an insole by way of 3D printing.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the method of making the 3D insole of Huang, with the 3D printing method as taught by Li, in order to form a layered insole that can be modified as needed to each wearer through a process of using selected data specific to an end user and CAD design software to make a customized insole. The substitution of the manufacturing method would be a simple substitution for improvements of one known process for another to obtain predictable results, an ability to create an insole in an expedited manner that can be tailored and adapted to the wearers need.

Regarding claim 4, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the flattening is performed maintaining unchanged the relative distance between points of the lower main surface of the soft layer 3D model (paragraph 0012, 0072, 00776-0080 and 0082, 0083 of Li).  
Regarding claim 5, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment (0083, 0105 and 0107 of LI) uses mathematical models based on finite element and graph theories (paragraph 0110 of LI).
Regarding claim 6, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment uses iterative methods based on the resolution of non-linear systems with multiple unknowns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that uses iterative methods based on the resolution of non-linear systems with multiple unknowns.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.

Regarding claim 7, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the software treatment includes defining the position of each of the points of the lower main surface of the soft layer 3D model as an unknown, and defining the restrictions associated with the known distances between the points as equations to be solved.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the position of each of the points of the lower surface of the soft layer 3D model as an unknown, and defines the restrictions associated with the known distances between the points as equations to be solved.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.

Regarding claim 8, the modified a method for manufacturing an orthopedic insole of the combined references discloses wherein the equations to be solved are solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used, as evidenced by the applicants own Specification, as a well-known software treatment method in the art, the Stanford University’s LSQR method, for example (http:/Avebstanford.edu/group/SOL/software/iqsr/), that can define the equations to be solved being solved using techniques for the resolution of non-linear systems of equations implemented by conjugate-gradient resolution techniques.

“…To that end, the software uses mathematical models based on finite element and graph theories, where the structure of the flat upper flat is modelled, modelling a soft object  the lower part of which is flat.This is achieved by means of performing calculation using iterative methods based on the resolution of non-linear systems with multiple unknowns, the position of each of the points of the lower surface, such that all of them share the same height (Z coordinate) and the distance between them, which they had in their original three-dimensional position, is respected. A large amount of equations is introduced in said calculation method, where the position of each of the points represents an unknown, and the restrictions associated with the known distances between the points represent equations to be solved. To that end, techniques for the resolution of non-linear systems of equations are implemented by means of conjugate-gradient resolution techniques, such as Stanford University’s LSQR method, for example (http:/Aveb stanford.edu/group/SOL/software/iqsr/)….”.


Regarding claim 9, the modified a method for manufacturing an orthopedic insole of the combined 
references discloses an orthopedic insole (paragraph 0003 and 0005 of Li).

Arguments

Applicant’s arguments have been fully considered but are not convincing. Applicant’s arguments are directed towards structural elements included in the amended claims.  As pointed out above the applicant’s amendments are not supported by the Specification or the disclosure as originally filed.  Applicant has included structural limitations and configurations that, as pointed out above require the applicant to cancel the new matter in the reply to this Office Action. A search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732